                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 81 Filed 02/18/21 Page 1 of 23 Page ID #:266



                                                                                                                 1   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                     lauren.grochow@troutman.com
                                                                                                                 2   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                     5 Park Plaza, Suite 1400
                                                                                                                 3   Irvine, CA 92614-2545
                                                                                                                     Telephone: 949.622.2700
                                                                                                                 4   Facsimile: 949.622.2739
                                                                                                                 5   DANIEL N. ANZISKA, Pro Hac Vice
                                                                                                                     daniel.anziska@troutman.com
                                                                                                                 6   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                     875 Third Avenue
                                                                                                                 7   New York, NY 10022
                                                                                                                     Telephone: 212.704.6000
                                                                                                                 8   Facsimile: 212.704.6288
                                                                                                                 9   MACKENZIE L. WILLOW-JOHNSON, Pro Hac Vice
                                                                                                                     mackenzie.willow-johnson@troutman.com
                                                                                                                10   TROUTMAN PEPPER HAMILTON SANDERS LLP
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                     305 Church at North Hills Street, Suite 1200
                                                                                                                11   Raleigh, NC 27609
                                                                                                                     Telephone: 919.740.9949
                                                                                                                12   Facsimile: 704.998.4051
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   Attorneys for Defendants
                                                                                                                     FARADAY&FUTURE INC., SMART KING LTD.,
                                                                                                                14   JIAWEI WANG, and CHAOYING DENG
                                                                                                                15                        UNITED STATES DISTRICT COURT
                                                                                                                16                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                17                                WESTERN DIVISION
                                                                                                                18
                                                                                                                19   HONG LIU,                              Case No. 2:20-cv-08035-SVW-JPR
                                                                                                                20                  Plaintiff,              Honorable Stephen V. Wilson
                                                                                                                21           v.                             DEFENDANT FF INTELLIGENT
                                                                                                                                                            MOBILITY GLOBAL HOLDINGS
                                                                                                                22   FARADAY&FUTURE INC.,                   LTD. f/k/a SMART KING LTD.’S
                                                                                                                     SMART KING LTD., JIAWEI                AMENDED ANSWER TO
                                                                                                                23   WANG, AND CHAOYING DENG                COMPLAINT
                                                                                                                24                  Defendants.
                                                                                                                25
                                                                                                                26
                                                                                                                27
                                                                                                                28

                                                                                                                     113489866
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 81 Filed 02/18/21 Page 2 of 23 Page ID #:267



                                                                                                                 1             Defendant FF Intelligent Mobility Global Holdings Ltd. f/k/a Smart King,
                                                                                                                 2   Ltd. (“Smart King”) hereby answers the Complaint (“Complaint”) of Plaintiff Hong
                                                                                                                 3   Liu (“Liu”), as follows:
                                                                                                                 4             1.    Smart King denies the allegations of Paragraph 1.
                                                                                                                 5             2.    Smart King denies the allegations in Paragraph 2 on information and
                                                                                                                 6   belief.
                                                                                                                 7             3.    Smart King admits that Yueting Jia (“Jia”) is Faraday&Future Inc.’s
                                                                                                                 8   (“FF”) founder. Smart King denies the remaining allegations in Paragraph 3.
                                                                                                                 9             4.    Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                10   as to the truth or falsity of the allegations of what Liu knew. Smart King denies the
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   remaining allegations in Paragraph 4.
                                                                                                                12             5.    Smart King denies the allegations in Paragraph 5.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13             6.    To the extent Paragraph 6 contains conclusions of law, which do not
                                                                                                                14   require a responsive pleading and on that basis, Smart King denies those conclusions.
                                                                                                                15   Smart King denies the remaining allegations in Paragraph 6.
                                                                                                                16             7.    Smart King does not challenge the Court’s subject matter jurisdiction
                                                                                                                17   over this action.
                                                                                                                18             8.    Smart King denies the allegations in Paragraph 8. The Southern District
                                                                                                                19   of New York does not have personal jurisdiction over FF in this action.
                                                                                                                20             9.    Smart King denies the allegations in Paragraph 9. The Court already
                                                                                                                21   found that venue is not proper in the Southern District of New York.
                                                                                                                22             10.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                23   as to the truth or falsity of the allegations in Paragraph 10 and on that ground, denies
                                                                                                                24   those allegations.
                                                                                                                25             11.   Smart King admits the allegations in Paragraph 11.
                                                                                                                26             12.   Smart King admits the allegations in Paragraph 12.
                                                                                                                27             13.   Smart King admits the allegations in Paragraph 13.
                                                                                                                28
                                                                                                                     113489866                                  -1-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 81 Filed 02/18/21 Page 3 of 23 Page ID #:268



                                                                                                                 1           14.   Smart King admits the allegations in Paragraph 14.
                                                                                                                 2           15.   Smart King admits that Liu represented that he was a New York-based
                                                                                                                 3   attorney. Smart King denies the remaining allegation in Paragraph 15 on information
                                                                                                                 4   and belief.
                                                                                                                 5           16.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                 6   as to the truth or falsity of the allegations in Paragraph 16 and on that ground, denies
                                                                                                                 7   those allegations.
                                                                                                                 8           17.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                 9   as to the truth or falsity of the allegations in Paragraph 17 and on that ground, denies
                                                                                                                10   those allegations.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11           18.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                12   as to the truth or falsity of the allegations in Paragraph 18 and on that ground, denies
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   those allegations.
                                                                                                                14           19.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                15   as to the truth or falsity of the allegations in Paragraph 19 and on that ground, denies
                                                                                                                16   those allegations.
                                                                                                                17           20.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                18   as to the truth or falsity of the allegations in Paragraph 20 and on that ground, denies
                                                                                                                19   those allegations.
                                                                                                                20           21.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                21   as to the truth or falsity of the allegations in Paragraph 21 and on that ground, denies
                                                                                                                22   those allegations.
                                                                                                                23           22.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                24   as to the truth or falsity of the allegations in Paragraph 22 and on that ground, denies
                                                                                                                25   those allegations.
                                                                                                                26           23.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                27   as to the truth or falsity of the allegations in Paragraph 23 and on that ground, denies
                                                                                                                28   those allegations.
                                                                                                                     113489866                                -2-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 81 Filed 02/18/21 Page 4 of 23 Page ID #:269



                                                                                                                 1           24.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                 2   as to the truth or falsity of the allegations in Paragraph 24 and on that ground, denies
                                                                                                                 3   those allegations.
                                                                                                                 4           25.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                 5   as to the truth or falsity of the allegations in Paragraph 25 and on that ground, denies
                                                                                                                 6   those allegations.
                                                                                                                 7           26.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                 8   as to the truth or falsity of the allegations in Paragraph 26 and on that ground, denies
                                                                                                                 9   those allegations.
                                                                                                                10           27.   Smart King lacks knowledge or information sufficient to form a belief
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   as to the truth or falsity of the allegation that “[b]etween October 2017 and mid-
                                                                                                                12   February 2018” Liu was “at the pinnacle of his success” and on that ground, denies
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   those allegations. Smart King denies the remaining allegations in in Paragraph 27.
                                                                                                                14           28.   Smart King denies the allegations in Paragraph 28.
                                                                                                                15           29.   Smart King admits that Liu represented that he was “a globally
                                                                                                                16   respected professional with decades of experience” and that it believed that hiring
                                                                                                                17   Liu would benefit its business. Smart King denies the remaining allegations in
                                                                                                                18   Paragraph 29.
                                                                                                                19           30.   Smart King admits that Jia was FF’s founder and that Jia has filed a
                                                                                                                20   personal bankruptcy case in the United States Bankruptcy Court for the Central
                                                                                                                21   District of California. Smart King denies the remaining allegations in Paragraph 30.
                                                                                                                22           31.   Smart King admits that Liu met Jia at FF’s headquarters on October 17,
                                                                                                                23   2017. Smart King denies the remaining allegations in Paragraph 31.
                                                                                                                24           32.   Smart King denies the allegations in Paragraph 32.
                                                                                                                25           33.   Smart King denies the allegations in Paragraph 33.
                                                                                                                26           34.   Smart King denies the allegations in Paragraph 34.
                                                                                                                27           35.   Smart King denies the allegations in Paragraph 35.
                                                                                                                28           36.   Smart King denies the allegations in Paragraph 36.
                                                                                                                     113489866                                -3-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 81 Filed 02/18/21 Page 5 of 23 Page ID #:270



                                                                                                                 1           37.   Smart King admits that during the month of January 2018, Liu met with
                                                                                                                 2   Jia, Jiawei “Jerry”) Wang (“Wang”), and Chaoying Deng (“Deng”) at FF’s
                                                                                                                 3   headquarters in California.     Smart King denies the remaining allegations in
                                                                                                                 4   Paragraph 37.
                                                                                                                 5           38.   Smart King admits that Sidley Austin LLP was one of the law firms that
                                                                                                                 6   handled FF’s Series A transaction with Evergrande. Smart King denies the remaining
                                                                                                                 7   allegation in Paragraph 38.
                                                                                                                 8           39.   Smart King denies the allegations in Paragraph 39.
                                                                                                                 9           40.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                10   as to the truth or falsity of the allegations of Liu’s beliefs and on that basis denies
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   those allegations. Smart King denies the remaining allegations in Paragraph 40.
                                                                                                                12           41.   Smart King denies the allegation in Paragraph 41.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13           42.   To the extent the allegations in Paragraph 42 purport to describe, quote
                                                                                                                14   or characterize written communications or documents, the communications or
                                                                                                                15   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                16   as expressly stated therein.     Smart King denies the remaining allegations in
                                                                                                                17   Paragraph 42.
                                                                                                                18           43.   Smart King admits that on January 25, 2018, Liu entered into the
                                                                                                                19   Employment Agreement attached to the Complaint as Exhibit A. To the extent
                                                                                                                20   Paragraph 43 purports to describe, quote, or characterize the terms of the
                                                                                                                21   Employment Agreement, the document speaks for itself, should be read as a whole,
                                                                                                                22   and would provide only as expressly stated therein. Smart King denies the remaining
                                                                                                                23   allegations in Paragraph 43.
                                                                                                                24           44.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                25   as to the truth or falsity of the allegations in Paragraph 44 and on that basis denies
                                                                                                                26   those allegations. Smart King denies the remaining allegations in Paragraph 44.
                                                                                                                27           45.   To the extent Paragraph 45 purports to describe, quote, or characterize
                                                                                                                28   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                     113489866                                -4-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 81 Filed 02/18/21 Page 6 of 23 Page ID #:271



                                                                                                                 1   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                 2   denies the remaining allegations in Paragraph 45.
                                                                                                                 3           46.   To the extent Paragraph 46 purports to describe, quote, or characterize
                                                                                                                 4   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 5   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                 6   denies the remaining allegations in Paragraph 46.
                                                                                                                 7           47.   To the extent Paragraph 47 purports to describe, quote, or characterize
                                                                                                                 8   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 9   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                10   denies the remaining allegations in Paragraph 47.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11           48.   To the extent Paragraph 48 purports to describe, quote, or characterize
                                                                                                                12   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                14   denies the remaining allegations in Paragraph 48.
                                                                                                                15           49.   To the extent Paragraph 49 purports to describe, quote, or characterize
                                                                                                                16   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                17   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                18   denies the remaining allegations in Paragraph 49.
                                                                                                                19           50.   To the extent Paragraph 50 purports to describe, quote, or characterize
                                                                                                                20   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                21   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                22   denies the remaining allegations in Paragraph 50.
                                                                                                                23           51.   To the extent Paragraph 51 purports to describe, quote, or characterize
                                                                                                                24   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                25   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                26   denies the remaining allegations in Paragraph 51.
                                                                                                                27           52.   Smart King denies the allegations in Paragraph 52.
                                                                                                                28
                                                                                                                     113489866                                -5-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 81 Filed 02/18/21 Page 7 of 23 Page ID #:272



                                                                                                                 1           53.   To the extent Paragraph 53 purports to describe, quote, or characterize
                                                                                                                 2   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 3   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                 4   denies the remaining allegations in Paragraph 53.
                                                                                                                 5           54.   To the extent Paragraph 54 purports to describe, quote, or characterize
                                                                                                                 6   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 7   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                 8   denies the remaining allegations in Paragraph 54.
                                                                                                                 9           55.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                10   as to what Liu would have done and on that basis denies those allegations. Smart
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   King denies the remaining allegations in Paragraph 55.
                                                                                                                12           56.   To the extent Paragraph 56 purports to describe, quote or characterize
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   the terms of the Director Compensation Agreement (“Director Agreement”), the
                                                                                                                14   document speaks for itself, should be read as a whole, and would provide only as
                                                                                                                15   expressly stated therein.      Smart King denies the remaining allegations in
                                                                                                                16   Paragraph 56.
                                                                                                                17           57.   To the extent Paragraph 57 purports to describe, quote, or characterize
                                                                                                                18   the terms of the Director Agreement, the document speaks for itself, should be read
                                                                                                                19   as a whole, and would provide only as expressly stated therein. Smart King denies
                                                                                                                20   the remaining allegations in Paragraph 57.
                                                                                                                21           58.   To the extent Paragraph 58 purports to describe, quote, or characterize
                                                                                                                22   the terms of the Director Agreement, the document speaks for itself, should be read
                                                                                                                23   as a whole, and would provide only as expressly stated therein. Smart King denies
                                                                                                                24   the remaining allegations in Paragraph 58.
                                                                                                                25           59.   Smart King lacks knowledge and information sufficient to form a belief
                                                                                                                26   as to the truth or falsity of the allegations in Paragraph 59 and on that ground, denies
                                                                                                                27   those allegations.
                                                                                                                28           60.   Smart King admits the allegations in Paragraph 60.
                                                                                                                     113489866                                -6-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 81 Filed 02/18/21 Page 8 of 23 Page ID #:273



                                                                                                                 1           61.   Smart King lacks knowledge and information sufficient to form a belief
                                                                                                                 2   as to the truth or falsity of the allegations in Paragraph 61 and on that ground, denies
                                                                                                                 3   those allegations.
                                                                                                                 4           62.   Smart King admits that FF paid $600,000 to Liu on his start date. To
                                                                                                                 5   the extent Paragraph 62 purports to describe, quote, or characterize the terms of the
                                                                                                                 6   Employment Agreement, the document speaks for itself, should be read as a whole,
                                                                                                                 7   and would provide only as expressly stated therein. Smart King denies the remaining
                                                                                                                 8   allegations in Paragraph 62.
                                                                                                                 9           63.   Smart King denies the allegations in Paragraph 63.
                                                                                                                10           64.   To the extent Paragraph 64 purports to describe, quote, or characterize
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   the terms of the September 2018 Resolutions, the documents speak for themselves,
                                                                                                                12   should be read as a whole, and would provide only as expressly stated therein. Smart
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   King denies the remaining allegations in Paragraph 64.
                                                                                                                14           65.   To the extent Paragraph 65 purports to describe, quote, or characterize
                                                                                                                15   the terms of the Employment Agreement or the September 2018 Resolutions, the
                                                                                                                16   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                17   as expressly stated therein.     Smart King denies the remaining allegations in
                                                                                                                18   Paragraph 65.
                                                                                                                19           66.   To the extent Paragraph 66 purports to describe, quote, or characterize
                                                                                                                20   the terms of the September 2018 Resolutions, the documents speak for themselves,
                                                                                                                21   should be read as a whole, and would provide only as expressly stated therein. Smart
                                                                                                                22   King denies the remaining allegations in Paragraph 66.
                                                                                                                23           67.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                24   as to the truth or falsity of the allegations in Paragraph 67 as to the documents issued
                                                                                                                25   by Solium and whether Liu accessed his information on Solium’s website. Smart
                                                                                                                26   King denies the remaining allegations in Paragraph 67.
                                                                                                                27
                                                                                                                28
                                                                                                                     113489866                                -7-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 81 Filed 02/18/21 Page 9 of 23 Page ID #:274



                                                                                                                 1           68.   Smart King lacks knowledge and information sufficient to form a belief
                                                                                                                 2   as to the truth or falsity of the allegations in Paragraph 68 and on that ground, denies
                                                                                                                 3   those allegations.
                                                                                                                 4           69.   Smart King denies the allegations in Paragraph 69.
                                                                                                                 5           70.   Smart King denies the allegations in Paragraph 70.
                                                                                                                 6           71.   Smart King denies the allegations in Paragraph 71.
                                                                                                                 7           72.   Smart King denies the allegations in Paragraph 72.
                                                                                                                 8           73.   Smart King denies the allegations in Paragraph 73.
                                                                                                                 9           74.   To the extent the allegations in Paragraph 74 purport to describe, quote
                                                                                                                10   or characterize written communications or documents, the communications or
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                12   as expressly stated therein.     Smart King denies the remaining allegations in
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   Paragraph 74.
                                                                                                                14           75.   To the extent the allegations in Paragraph 75 purport to describe, quote
                                                                                                                15   or characterize written communications or documents, the communications or
                                                                                                                16   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                17   as expressly stated therein. Smart King denies the allegations in Paragraph 75.
                                                                                                                18           76.   Smart King denies the allegations in Paragraph 76.
                                                                                                                19           77.   Smart King denies the allegations in Paragraph 77.
                                                                                                                20           78.   Smart King denies the allegations in Paragraph 78.
                                                                                                                21           79.   Smart King denies the allegations in Paragraph 79.
                                                                                                                22           80.   Smart King denies the allegations in Paragraph 80.
                                                                                                                23           81.   Smart King denies the allegations in Paragraph 81.
                                                                                                                24           82.   To the extent the allegations in Paragraph 82 purport to describe, quote
                                                                                                                25   or characterize written communications or documents, the communications or
                                                                                                                26   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                27   as expressly stated therein.     Smart King denies the remaining allegations in
                                                                                                                28   Paragraph 82.
                                                                                                                     113489866                                -8-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 81 Filed 02/18/21 Page 10 of 23 Page ID #:275



                                                                                                                  1           83.   To the extent the allegations in Paragraph 83 purport to describe, quote
                                                                                                                  2   or characterize written communications or documents, the communications or
                                                                                                                  3   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                  4   as expressly stated therein.     Smart King denies the remaining allegations in
                                                                                                                  5   Paragraph 83.
                                                                                                                  6           84.   Smart King denies the allegations in Paragraph 84.
                                                                                                                  7           85.   Smart King denies the allegations in Paragraph 85.
                                                                                                                  8           86.   Smart King admits that Liu was terminated on February 11, 2019. Smart
                                                                                                                  9   King denies the remaining allegations in Paragraph 86.
                                                                                                                 10           87.   Smart King denies the allegations in Paragraph 87.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           88.   Smart King denies the allegations in Paragraph 88.
                                                                                                                 12           89.   Smart King denies the allegations in Paragraph 89.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           90.   Smart King denies the allegations in Paragraph 90.
                                                                                                                 14           91.   Smart King denies the allegations in Paragraph 91.
                                                                                                                 15           92.   Smart King denies the allegations in Paragraph 92.
                                                                                                                 16           93.   Smart King denies the allegations in Paragraph 93.
                                                                                                                 17           94.   Smart King denies the allegations in Paragraph 94.
                                                                                                                 18           95.   To the extent Paragraph 95 purports to describe, quote or characterize
                                                                                                                 19   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 20   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                 21   denies the remaining allegations in Paragraph 95.
                                                                                                                 22           96.   To the extent Paragraph 96 purports to describe, quote or characterize
                                                                                                                 23   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 24   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                 25   denies the remaining allegations in Paragraph 96.
                                                                                                                 26           97.   To the extent Paragraph 97 purports to describe, quote or characterize
                                                                                                                 27   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 28
                                                                                                                      113489866                                -9-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 81 Filed 02/18/21 Page 11 of 23 Page ID #:276



                                                                                                                  1   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                  2   denies the remaining allegations in Paragraph 97.
                                                                                                                  3           98.   To the extent Paragraph 98 purports to describe, quote, or characterize
                                                                                                                  4   the terms of the September 2018 Resolutions, the documents speak for themselves,
                                                                                                                  5   should be read as a whole, and would provide only as expressly stated therein. Smart
                                                                                                                  6   King denies the remaining allegations in Paragraph 98.
                                                                                                                  7           99.   Smart King admits that, in October 2019, Jia filed for bankruptcy
                                                                                                                  8   protection in the United States. To the extent Paragraph 99 purports to describe,
                                                                                                                  9   quote, or characterize the documents filed with the bankruptcy court, the documents
                                                                                                                 10   speak for themselves, should be read as a whole, and would provide only as expressly
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   stated therein. To the extent Paragraph 99 contains conclusions of law, which do not
                                                                                                                 12   require a responsive pleading and on that basis, Smart King denies those conclusions.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   Smart King denies the remaining allegations in Paragraph 99.
                                                                                                                 14           100. Smart King denies the allegations in Paragraph 100.
                                                                                                                 15           101. Smart King denies the allegations in Paragraph 101.
                                                                                                                 16           102. Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                 17   as to the truth or falsity of the allegations in Paragraph 102 relating to Liu’s
                                                                                                                 18   “extensive client relationships” that he “transitioned to colleagues” and on that
                                                                                                                 19   ground, denies those allegations.        Smart King denies the allegations in
                                                                                                                 20   Paragraph 102.
                                                                                                                 21           103. Smart King denies the allegations of Paragraph 103.
                                                                                                                 22           104. Smart King admits that on December 17, 2019, the office of the United
                                                                                                                 23   States Trustee filed a motion in Jia’s bankruptcy case, seeking the appointment of a
                                                                                                                 24   Chapter 11 trustee. Smart King denies the remaining allegations in Paragraph 104.
                                                                                                                 25           105. Smart King denies the allegations in Paragraph 105.
                                                                                                                 26           106. Smart King denies the allegations in Paragraph 106.
                                                                                                                 27           107. Smart King denies the allegations in Paragraph 107.
                                                                                                                 28           108. Smart King denies the allegations in Paragraph 108.
                                                                                                                      113489866                               - 10 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 81 Filed 02/18/21 Page 12 of 23 Page ID #:277



                                                                                                                  1           109. Smart King incorporates each of its previous responses as if fully set
                                                                                                                  2   forth herein.
                                                                                                                  3           110. Smart King denies the allegations in Paragraph 110.
                                                                                                                  4           111. Smart King denies the allegations in Paragraph 111.
                                                                                                                  5           112. To the extent Paragraph 112 purports to describe, quote, or characterize
                                                                                                                  6   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                  7   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                  8   denies the remaining allegations in Paragraph 112.
                                                                                                                  9           113. To the extent Paragraph 113 purports to describe, quote, or characterize
                                                                                                                 10   the terms of the Employment Agreement, the document speaks for itself, should be
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                 12   denies the remaining allegations in Paragraph 113.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           114. To the extent Paragraph 114 purports to describe, quote, or characterize
                                                                                                                 14   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 15   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                 16   denies the remaining allegations in Paragraph 114.
                                                                                                                 17           115. Smart King denies the allegations in Paragraph 115.
                                                                                                                 18           116. Smart King denies the allegations in Paragraph 116.
                                                                                                                 19           117. Smart King incorporates each of its previous responses as if fully set
                                                                                                                 20   forth herein.
                                                                                                                 21           118. Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                 22   as to the truth or falsity of the allegations relating to Liu’s practice at Mayer Brown
                                                                                                                 23   and on that basis denies them. Smart King denies the remaining allegation in
                                                                                                                 24   Paragraph 118.
                                                                                                                 25           119. Smart King denies the allegations in Paragraph 119.
                                                                                                                 26           120. Smart King denies the allegation in Paragraph 120.
                                                                                                                 27           121. Smart King denies the allegations in Paragraph 121.
                                                                                                                 28           122. Smart King denies the allegations in Paragraph 122.
                                                                                                                      113489866                               - 11 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 81 Filed 02/18/21 Page 13 of 23 Page ID #:278



                                                                                                                  1           123. Smart King denies the allegations in Paragraph 123.
                                                                                                                  2           124. Smart King incorporates each of its previous responses as if fully set
                                                                                                                  3   forth herein.
                                                                                                                  4           125. Smart King denies the allegations in Paragraph 125.
                                                                                                                  5           126. Smart King denies the allegations in Paragraph 126.
                                                                                                                  6           127. Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                  7   as to the truth or falsity of the allegations relating to Liu’s practice at Mayer Brown
                                                                                                                  8   and on that basis denies them. Smart King denies the remaining allegation in
                                                                                                                  9   Paragraph 127.
                                                                                                                 10           128. Smart King denies the allegations in Paragraph 128.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           129. Smart King denies the allegations in Paragraph 129.
                                                                                                                 12           130. Smart King denies the allegations in Paragraph 130.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           131. Smart King incorporates each of its previous responses as if fully set
                                                                                                                 14   forth herein.
                                                                                                                 15           132. Smart King denies the allegations in Paragraph 132.
                                                                                                                 16           133. Smart King denies the allegations in Paragraph 133.
                                                                                                                 17           134. Smart King denies the allegations in Paragraph 134.
                                                                                                                 18           135. Smart King denies the allegations in Paragraph 135.
                                                                                                                 19           136. Smart King incorporates each of its previous responses as if fully set
                                                                                                                 20   forth herein.
                                                                                                                 21           137. Smart King denies the allegations in Paragraph 137.
                                                                                                                 22           138. Smart King denies the allegations in Paragraph 138.
                                                                                                                 23           139. Smart King denies the allegations in Paragraph 139.
                                                                                                                 24           140. Smart King denies the allegations in Paragraph 140.
                                                                                                                 25           141. Smart King incorporates each of its previous responses as if fully set
                                                                                                                 26   forth herein.
                                                                                                                 27           142. Smart King denies the allegations in Paragraph 142.
                                                                                                                 28           143. Smart King denies the allegations in Paragraph 143.
                                                                                                                      113489866                               - 12 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 81 Filed 02/18/21 Page 14 of 23 Page ID #:279



                                                                                                                  1           144. Smart King denies the allegations in Paragraph 144.
                                                                                                                  2           145. Smart King denies the allegations in Paragraph 145.
                                                                                                                  3           146. Smart King denies the allegations in Paragraph 146.
                                                                                                                  4           147. Smart King incorporates each of its previous responses as if fully set
                                                                                                                  5   forth herein.
                                                                                                                  6           148. To the extent Paragraph 148 purports to describe, quote, or characterize
                                                                                                                  7   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                  8   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                  9   denies the remaining allegations in Paragraph 148.
                                                                                                                 10           149. To the extent Paragraph 149 purports to describe, quote, or characterize
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 12   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   denies the remaining allegations in Paragraph 149.
                                                                                                                 14           150. Smart King denies the allegations in Paragraph 150.
                                                                                                                 15           151. Smart King denies the allegations in Paragraph 151.
                                                                                                                 16           152. Smart King asserts that no response is required to the prayer for relief
                                                                                                                 17   on page 28 of the Complaint. To the extent that the paragraphs of that clause may
                                                                                                                 18   be deemed to allege any factual or legal entitlement to the relief requested, Smart
                                                                                                                 19   King denies each and every such allegation and specifically denies that Liu is
                                                                                                                 20   entitled to any relief, including, but not limited to, the relief requested in subparts 1
                                                                                                                 21   through 11 thereof.
                                                                                                                 22           153. All allegations not specifically admitted or responded to are denied.
                                                                                                                 23                               AFFIRMATIVE DEFENSES
                                                                                                                 24           Without assuming the burden of proof as to any of the defenses set forth herein
                                                                                                                 25   where such burden would otherwise rest with Liu, Smart King alleges the following
                                                                                                                 26   affirmative defenses to the Complaint and to the relief sought therein:
                                                                                                                 27
                                                                                                                 28
                                                                                                                      113489866                                 - 13 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 81 Filed 02/18/21 Page 15 of 23 Page ID #:280



                                                                                                                  1                                First Affirmative Defense
                                                                                                                  2                                (Failure to State a Claim)
                                                                                                                  3           1.   Liu’s Complaint fails in whole or in part to state a claim against Smart
                                                                                                                  4   King upon which relief may be granted.
                                                                                                                  5                               Second Affirmative Defense
                                                                                                                  6                                (Fraudulent Inducement)
                                                                                                                  7           2.   Liu’s Complaint and the claims therein fail to the extent that they rely
                                                                                                                  8   upon the Director Agreement that Liu fraudulently induced Smart King to enter.
                                                                                                                  9   Smart King entered that agreement with the understanding that Liu was going to
                                                                                                                 10   fulfill certain roles with it and its subsidiary FF and fulfill certain tasks for FF. As
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   detailed in FF’s concurrently filed First Amended Counterclaim (“FAC”), which is
                                                                                                                 12   incorporated herein, during the October 17, 2017 meeting with Jia and Wang at FF’s
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   headquarters in Gardena, California and during subsequent calls with Wang and in-
                                                                                                                 14   person meetings with Jia, Wang, Deng, Michael Wang, and Xiao Qiang Wu on
                                                                                                                 15   January 10, 21, 22, and 24, 2018 at FF’s headquarters and corporate clubhouse in
                                                                                                                 16   Palos Verdes, California and a dinner meeting at SHAN Social House in Beverly
                                                                                                                 17   Hills, California, Liu made many misrepresentations, but not limited to the following:
                                                                                                                 18   (1) that he could guide FF to an IPO in 2019; (2) that he could connect FF with his
                                                                                                                 19   close connections with top Chinese government officials, including the president of
                                                                                                                 20   China, to help FF with its business in China; (3) that he had vast experience working
                                                                                                                 21   with investors, public and private funds, and capital markets, which he would bring
                                                                                                                 22   to FF to assist FF accordingly; (4) that he would manage outside counsel and increase
                                                                                                                 23   efficiencies of FF’s legal spending while guiding FF’s legal processes; (5) that he
                                                                                                                 24   would guide FF through litigation, including the litigation with EVelozcity, Inc.
                                                                                                                 25   (“EVelozcity”), which he guaranteed FF could “win” under his guidance; (6) that he
                                                                                                                 26   would connect FF with key individuals at investment firms and banks, such as the
                                                                                                                 27   CEO of Blackstone and high-up employees of Goldman Sachs, Citi, and Lazar; and
                                                                                                                 28   (7) that he would act as FF’s General Counsel, Global Chief Administrative Officer,
                                                                                                                      113489866                                - 14 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 81 Filed 02/18/21 Page 16 of 23 Page ID #:281



                                                                                                                  1   and Global Senior Advisor and perform duties commensurate with those roles. Liu
                                                                                                                  2   also committed to acting as Senior Board Member of Smart King.
                                                                                                                  3           Liu was entirely incapable of providing any guidance with regard to how to
                                                                                                                  4   proceed to IPO, as demonstrated by Liu’s inability to detail the concrete, executable
                                                                                                                  5   steps that FF needed to take in Liu’s 2019 business plan. Liu never connected FF
                                                                                                                  6   with any top Chinese government official. FF is informed and believes that Liu never
                                                                                                                  7   had the purported connections with top Chinese government officials.
                                                                                                                  8           Liu was incapable of working with or advising FF regarding investors, public
                                                                                                                  9   and private funds, or capital markets. Liu was incapable of managing outside counsel
                                                                                                                 10   and did nothing to increase efficiencies or improve FF legal processes. Liu was
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   incapable of guiding FF in any way toward obtaining additional debt or equity
                                                                                                                 12   financing. Liu was incapable of guiding FF with regarding to litigation and could
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   not guide FF to “win” the EVelozcity litigation. Liu was incapable of connecting FF
                                                                                                                 14   with investment firms and banks. FF is informed and believes that he never had such
                                                                                                                 15   connections. Liu was incapable of fulfilling any of the duties commensurate with the
                                                                                                                 16   roles of General Counsel, Chief Administrative Officer, or Global Senior Advisor.
                                                                                                                 17   Liu also never fulfilled any duty commensurate with his role of Senior Board
                                                                                                                 18   Member at Smart King.
                                                                                                                 19           Smart King is informed and believes that Liu never intended to perform any
                                                                                                                 20   of his representations. Liu was never capable of performing those representations
                                                                                                                 21   and he knew these representations were false when he made them, or he made them
                                                                                                                 22   without regard for their truth. Liu made these misrepresentations and concealed these
                                                                                                                 23   material facts in order to make Smart King believe he had the ability and willingness
                                                                                                                 24   to deliver specific results and perform in these high-level roles so that FF would hire
                                                                                                                 25   him and Smart King execute the Director Agreement with him.
                                                                                                                 26           Smart King reasonably and justifiably relied on Liu’s representations when it
                                                                                                                 27   entered the Director Agreement with Liu and FF hired Liu. That reliance was
                                                                                                                 28   bolstered by Liu’s representations as to his background and accolades, including, but
                                                                                                                      113489866                               - 15 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 81 Filed 02/18/21 Page 17 of 23 Page ID #:282



                                                                                                                  1   not limited to, his LLM from Harvard, JSD from Peking University Law School, and
                                                                                                                  2   MBA from Oxford; his experience working as General Counsel and Director-General
                                                                                                                  3   of the China Securities Regulatory Commissions; and his experience as a partner at
                                                                                                                  4   internationally renowned law firm, Mayer.
                                                                                                                  5           Further, during the course of his employment with FF, Liu continued to
                                                                                                                  6   misrepresent his willingness and ability to perform his job duties, take FF to an IPO,
                                                                                                                  7   and how his purported abilities and connections would allow him to fulfill his
                                                                                                                  8   obligations as the General Counsel, Global Chief Administrative Officer, Global
                                                                                                                  9   Senior Advisor, and Senior Board Member, or Senior Board Member of Smart King.
                                                                                                                 10   In fact, Liu knew or should have known that he lacked the requisite skill, experience,
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   expertise, and knowledge to deliver the results and perform his job duties.
                                                                                                                 12           Such representations made by Liu during the course of his employment were
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   false, and Liu knew, or was reckless in failing to know, that such statements were
                                                                                                                 14   false at the time they were made. Smart King learned that such representations were
                                                                                                                 15   false when Liu demonstrated an inability, or unwillingness, to perform even
                                                                                                                 16   rudimentary tasks, let alone deliver the specific results he assured Smart King he both
                                                                                                                 17   could and would.
                                                                                                                 18           Had Smart King known that Liu’s representations were false, Smart King
                                                                                                                 19   would not have entered the Director Agreement with Liu. Smart King has been
                                                                                                                 20   harmed by Liu’s misrepresentations
                                                                                                                 21                                Third Affirmative Defense
                                                                                                                 22                             (Intentional Misrepresentation)
                                                                                                                 23           3.    Liu’s Complaint and the claims therein fail because of Liu’s intentional
                                                                                                                 24   misrepresentations. As detailed above and in FF’s concurrently filed FAC, Liu made
                                                                                                                 25   numerous false representations during the during the October 17, 2017 meeting and
                                                                                                                 26   during subsequent calls and meetings, leading up to FF hiring him based on those
                                                                                                                 27   false representations, including, but not limited to, representations that: (1) he could
                                                                                                                 28   guide FF to an IPO in 2019; (2) he could connect FF with his close connections with
                                                                                                                      113489866                                - 16 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 81 Filed 02/18/21 Page 18 of 23 Page ID #:283



                                                                                                                  1   top Chinese government officials, including the president of China, to help FF with
                                                                                                                  2   its business in China; (3) he had vast experience working with investors, public and
                                                                                                                  3   private funds, and capital markets, which he would bring to FF to assist FF
                                                                                                                  4   accordingly; (4) he would manage outside counsel and increase efficiencies of FF’s
                                                                                                                  5   legal spending while guiding FF’s legal processes; (5) he would guide FF through
                                                                                                                  6   litigation, including the EVelozcity litigation, which he guaranteed FF could “win”
                                                                                                                  7   under his guidance; (6) he would connect FF with key individuals at investment firms
                                                                                                                  8   and banks, such as the CEO of Blackstone and high-up employees of Goldman Sachs,
                                                                                                                  9   Citi, and Lazar; and (7) he would act as FF’s General Counsel, Global Chief
                                                                                                                 10   Administrative Officer, and Global Senior Advisor and perform duties
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   commensurate with those roles.
                                                                                                                 12           Liu not only made these representations during the hiring process, but he
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   continued making such representations during his employment with FF, including in
                                                                                                                 14   his 2019 “Business Plan” that he presented to Jia in January 2019.
                                                                                                                 15           These representations were false and Liu knew they were false when he made
                                                                                                                 16   them or he made them recklessly and without regard for their truth. Liu intended
                                                                                                                 17   that Smart King rely on his intentional misrepresentations and Smart King is
                                                                                                                 18   informed and believes that Liu never had any intention of performing. Smart
                                                                                                                 19   King’s reliance on Liu’s representations was reasonable.
                                                                                                                 20                               Fourth Affirmative Defense
                                                                                                                 21                               (Rescission Based on Fraud)
                                                                                                                 22           4.    Liu’s Complaint and the claims therein fail to the extent that they rely
                                                                                                                 23   upon the Director Agreement that Liu fraudulently induced Smart King to enter,
                                                                                                                 24   making them subject to rescission by Smart King. As detailed above and in FF’s
                                                                                                                 25   concurrently filed FAC, which is incorporated herein, Liu made numerous express
                                                                                                                 26   and oral fraudulent statements to Smart King prior to entering that agreement,
                                                                                                                 27   including, but not limited to: (1) that he could guide FF to an IPO in 2019; (2) that
                                                                                                                 28   he could connect FF with his close connections with top Chinese government
                                                                                                                      113489866                               - 17 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 81 Filed 02/18/21 Page 19 of 23 Page ID #:284



                                                                                                                  1   officials, including the president of China, to help FF with its business in China;
                                                                                                                  2   (3) that he had vast experience working with investors, public and private funds, and
                                                                                                                  3   capital markets, which he would bring to FF to assist FF accordingly; (4) that he
                                                                                                                  4   would manage outside counsel and increase efficiencies of FF’s legal spending while
                                                                                                                  5   guiding FF’s legal processes; (5) that he would guide FF through litigation, including
                                                                                                                  6   the EVelozcity litigation, which he guaranteed FF could “win” under his guidance;
                                                                                                                  7   (6) that he would connect FF with key individuals at investment firms and banks,
                                                                                                                  8   such as the CEO of Blackstone and high-up employees of Goldman Sachs, Citi, and
                                                                                                                  9   Lazar; and (7) that he would act as FF’s General Counsel, Global Chief
                                                                                                                 10   Administrative Officer, and Global Senior Advisor to FF and Senior Board Member
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   of Smart King, and perform duties commensurate with those roles.
                                                                                                                 12           Because each of these representations were false, FF’s consent to enter the
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   Employment Agreement was obtained by fraud exercised by Liu. As a result of Liu’s
                                                                                                                 14   fraud, FF received no consideration from Liu under the Director Agreement as Liu
                                                                                                                 15   refused or was unable to deliver the services FF contracted for him to provide. And
                                                                                                                 16   Liu’s fraud makes the Director Agreement rescindable.
                                                                                                                 17                                Fifth Affirmative Defense
                                                                                                                 18                    (Rescission Based on Unilateral Mistake of Fact)
                                                                                                                 19           5.    Liu’s Complaint and the claims therein fail to the extent that they rely
                                                                                                                 20   upon the Director Agreement that Smart King entered under the mistaken belief that
                                                                                                                 21   Liu was capable of serving in the roles of Senior Board Member, Global Chief
                                                                                                                 22   Administrative Officer, Global General Counsel, and Global Senior Advisor of FF,
                                                                                                                 23   and Senior Board Member of Smart King. Smart King also mistakenly believed that
                                                                                                                 24   Liu was capable of guiding FF to an IPO in 2019; connecting FF with his close
                                                                                                                 25   connections with top Chinese government officials, including the president of China,
                                                                                                                 26   to help FF with its business in China; working with investors, public and private
                                                                                                                 27   funds, and capital markets, which he would bring to FF to assist FF accordingly;
                                                                                                                 28   managing outside counsel and increasing efficiencies of FF’s legal spending and
                                                                                                                      113489866                               - 18 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 81 Filed 02/18/21 Page 20 of 23 Page ID #:285



                                                                                                                  1   processes; guiding FF through litigation, including the EVelozcity litigation, which
                                                                                                                  2   he guaranteed FF could “win” under his guidance; and connecting FF with key
                                                                                                                  3   individuals at investment firms and banks, such as the CEO of Blackstone and high-
                                                                                                                  4   up employees of Goldman Sachs, Citi, and Lazar.
                                                                                                                  5           Each of these mistaken beliefs were material. Thus, the Director Agreement
                                                                                                                  6   is unconscionable and, thus rescindable.
                                                                                                                  7                                Sixth Affirmative Defense
                                                                                                                  8                     (Rescission Based on Failure of Consideration)
                                                                                                                  9           6.    Liu’s Complaint and the claims therein fail to the extent that they rely
                                                                                                                 10   upon the Director Agreement that Smart King entered and under which there was a
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   failure of the consideration that Liu was to provide under that agreement.
                                                                                                                 12                               Seventh Affirmative Defense
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13                                       (Impossibility)
                                                                                                                 14           7.    Liu’s Complaint and the claims therein fail to the extent that they rely
                                                                                                                 15   upon the Director Agreement that Smart King entered and under which Smart King’s
                                                                                                                 16   performance was excused based upon the change in material circumstances from
                                                                                                                 17   when it entered that contract. Specifically, Liu’s complete failure to perform made
                                                                                                                 18   it impossible for Smart King to perform.
                                                                                                                 19                                Eighth Affirmative Defense
                                                                                                                 20                         (Violation of Attorney-Client Privilege)
                                                                                                                 21           8.    Liu’s Complaint is barred, in whole or in part, to the extent it relies on
                                                                                                                 22   and exposes communications exchanged during his role as counsel for FF and FF
                                                                                                                 23   does not waive such privilege.
                                                                                                                 24                                Ninth Affirmative Defense
                                                                                                                 25                                          (Waiver)
                                                                                                                 26           9.    Liu’s Complaint is barred, in whole or in part, by the doctrine of waiver.
                                                                                                                 27
                                                                                                                 28
                                                                                                                      113489866                                - 19 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 81 Filed 02/18/21 Page 21 of 23 Page ID #:286



                                                                                                                  1                                Tenth Affirmative Defense
                                                                                                                  2                                         (Estoppel)
                                                                                                                  3           10.   Liu’s Complaint is barred, in whole or in part, by the doctrine of
                                                                                                                  4   estoppel.
                                                                                                                  5                              Eleventh Affirmative Defense
                                                                                                                  6                                   (Breach by Plaintiff)
                                                                                                                  7           11.   Liu’s Complaint is barred, in whole or in part, due to Liu’s breaches of
                                                                                                                  8   the Employment Agreement.
                                                                                                                  9                               Twelfth Affirmative Defense
                                                                                                                 10                            (Failure of Conditions Precedent)
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           12.   Liu’s Complaint is barred, in whole or in part, because he failed to meet
                                                                                                                 12   certain conditions precedent to FF’s obligations under the Employment Agreement
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   and Smart King’s obligations under the Director Agreement.
                                                                                                                 14                             Thirteenth Affirmative Defense
                                                                                                                 15                                 (Statutes of Limitations)
                                                                                                                 16           13.   Liu’s Complaint is barred, in whole or in part, by the statutes of
                                                                                                                 17   limitations under applicable law and the parties’ agreements.
                                                                                                                 18                             Fourteenth Affirmative Defense
                                                                                                                 19                            (Intervening/Supervening Cause)
                                                                                                                 20           14.   Liu’s Complaint is barred, in whole or in part, because any alleged harm
                                                                                                                 21   was due to intervening and/or supervening causes.
                                                                                                                 22                              Fifteenth Affirmative Defense
                                                                                                                 23                                     (Unclean Hands)
                                                                                                                 24           15.   Liu’s Complaint is barred, in whole or in part, by the doctrine of unclean
                                                                                                                 25   hands.
                                                                                                                 26                              Sixteenth Affirmative Defense
                                                                                                                 27                                (Contrary to Public Policy)
                                                                                                                 28           16.   Liu’s Complaint is barred, in whole or in part, by Liu’s own fraudulent
                                                                                                                      113489866                                - 20 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 81 Filed 02/18/21 Page 22 of 23 Page ID #:287



                                                                                                                  1   and unlawful acts in violation of public policy.
                                                                                                                  2                                Seventeenth Affirmative Defense
                                                                                                                  3                                          (Justification)
                                                                                                                  4           17.      Liu’s Complaint is barred, in whole or in part, because Smart King was
                                                                                                                  5   fully justified in its conduct as a matter of fact and law.
                                                                                                                  6                                Eighteenth Affirmative Defense
                                                                                                                  7                                 (Failure to Mitigate Damages)
                                                                                                                  8           18.      Liu’s Complaint is barred, in whole or in part, because he failed to
                                                                                                                  9   mitigate his alleged damages.
                                                                                                                 10                                Nineteenth Affirmative Defense
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11                                      (Unjust Enrichment)
                                                                                                                 12           19.      Liu’s Complaint is barred, in whole or in part, because any relief by Liu
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   would constitute unjust enrichment.
                                                                                                                 14                                 Twentieth Affirmative Defense
                                                                                                                 15                                         (In Pari Delicto)
                                                                                                                 16           20.      Liu’s Complaint is barred, in whole or in part, by the doctrine of in pari
                                                                                                                 17   delicto.
                                                                                                                 18                               Twenty-first Affirmative Defense
                                                                                                                 19                                   (Breach of Fiduciary Duty)
                                                                                                                 20           21.      Liu’s Complaint is barred, in whole or in part, on the ground that Liu
                                                                                                                 21   breached the fiduciary duties that he owed to FF and Smart King.
                                                                                                                 22                              Twenty-second Affirmative Defense
                                                                                                                 23               (Breach of the Implied Covenant of Good Faith and Fair Dealing)
                                                                                                                 24           22.      Liu’s Complaint is barred, in whole or in part, on the ground that Liu
                                                                                                                 25   breached the implied covenant of good faith and fair dealing in the Employment
                                                                                                                 26   Agreement.
                                                                                                                 27
                                                                                                                 28
                                                                                                                      113489866                                   - 21 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 81 Filed 02/18/21 Page 23 of 23 Page ID #:288



                                                                                                                  1                           Twenty-third Affirmative Defense
                                                                                                                  2                             (Contribution and Indemnity)
                                                                                                                  3           23.   Liu’s Complaint is barred, in whole or in part, by the doctrines of
                                                                                                                  4   contribution and indemnity.
                                                                                                                  5                           Twenty-fourth Affirmative Defense
                                                                                                                  6                                 (Reservation of Rights)
                                                                                                                  7           24.   The defenses set forth herein reflect Smart King’s assessment based on
                                                                                                                  8   the information of which Smart King currently is aware. Smart King expressly
                                                                                                                  9   reserves, and does not waive any defenses.
                                                                                                                 10           WHEREFORE, Smart King respectfully requests that this Court enter
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   judgment in its favor and against Liu, dismiss Liu’s claims, and award Smart King
                                                                                                                 12   its costs of suit and such other relief as this Court may deem appropriate.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   Dated: February 18, 2021                   TROUTMAN PEPPER HAMILTON
                                                                                                                                                                 SANDERS LLP
                                                                                                                 14
                                                                                                                 15                                                By: /s/ Lauren E. Grochow
                                                                                                                                                                     Lauren E. Grochow
                                                                                                                 16                                                  Daniel Anziska
                                                                                                                                                                     Mackenzie L. Willow-Johnson
                                                                                                                 17
                                                                                                                                                                       Attorneys for Defendants
                                                                                                                 18                                                    FARADAY&FUTURE INC.,
                                                                                                                                                                       SMART KING LTD.,
                                                                                                                 19                                                    JIAWEI WANG, and CHAOYING
                                                                                                                                                                       DENG
                                                                                                                 20
                                                                                                                 21
                                                                                                                 22
                                                                                                                 23
                                                                                                                 24
                                                                                                                 25
                                                                                                                 26
                                                                                                                 27
                                                                                                                 28
                                                                                                                      113489866                               - 22 -
